 



EXHIBIT 10.5.5
FOURTH AMENDMENT TO LEASE
     This FOURTH AMENDMENT TO LEASE (the “Amendment”) is made and entered into
as of the 24th day of May 2005, by and between MITCHELL H. HERSCH, BRIAN L.
HERSCH, SHARON MAE HERSCH, KERRY ELLEN HERSCH BERGER and MITCHELL H. HERSCH AS
MANAGER OF EVERY/JOE LLC (collectively “Lessor”) and PSYCHEMEDICS CORPORATION, a
Delaware corporation (“Lessee”), with respect to that Standard Industrial Lease
dated October 6, 1992, and amended January 1, 1993 and December 16, 1994 (as
amended, the “Lease”), pursuant to which Lessee leases from Lessor those certain
premises located at 5830 Uplander Way, Los Angeles County, California and 5832
Uplander Way, Los Angeles County, California (collectively the “Premises”).
Unless otherwise defined herein, all capitalized terms used in this Amendment
shall have the same meanings as are ascribed to such terms in the Lease. Lessor
and Lessee hereby acknowledge the following:
RECITALS
     A. Lessor and Lessee desire to renew the Lease for the Premises and to
otherwise modify the Lease as provided herein.
     B. Except as amended and modified, all terms of the Lease, as amended,
shall remain in full force and effect.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, Lessor and Lessee agree as follows:
AGREEMENT
     1. Term of Lease. Lessor and Lessee hereby agree that this Fourth Amendment
shall be effective on January 1, 2006 (the “Effective Date”) and shall, unless
otherwise extended as provided herein, terminate on December 31, 2012.
     2. Option to Extend Term. Lessee shall have an option to extend the Lease
for a period of three years, which option period shall commence on January 1,
2013 and shall terminate on December 31, 2015. Lessee may exercise this option
strictly in accordance with the procedures set forth in Paragraph 9 of the
Addendum to Standard Industrial Lease dated September 16, 1992 (the “Addendum”)
except that the rent for this option period shall be determined pursuant to the
C.P.I. adjustment outlined in Paragraph 4 below however calculated for the
period of January 1, 2009 through December 31, 2012. Such option is not
assignable notwithstanding anything to the contrary in the Lease.
     3. Basic Monthly Rent. From January 1, 2006 through December 31, 2008, the
Base Monthly Rental for the Premises will be due and payable in advance on the

 



--------------------------------------------------------------------------------



 



first day of each month at the rate of Twenty-Two Thousand Eighty-Two Dollars
($22,082) per month. Rent will be allocated at the rate of $1.26/sq.ft. for the
lab and office space and $0.4801/sq.ft. for the mezzanine storage area.
     4. Rent Adjustment. The Base Monthly Rental shall be adjusted effective
January 1, 2009, by a percentage equal to the increase in the Consumer Price
Index (U.S. Department of Labor for all Urban Consumers, Los
Angeles-Anaheim-Riverside California {1967=100} hereinafter “C.P.I. Index”) for
the period of January 1, 2006 through December 31, 2008; provided, however,
notwithstanding the C.P.I. Index, the Base Monthly Rental shall increase no less
than three percent (3%) per year compounded, nor more than five percent (5%) per
year compounded.
     If the Bureau of Labor Statistics discontinues publication of the C.P.I.
Index, publishes the C.P.I. Index less frequently, or alters the C.P.I. Index in
a material manner, then Lessor, in its sole discretion, may adopt a substitute
index or procedure with reasonably reflects and monitors consumer prices.
     5. Security Deposit. The security deposit for the Premises shall be
increased to the sum of $22,082. When the rent is adjusted in accordance with
Paragraph 4 above, the security deposit will be adjusted in a like amount.
     6. Incorporation. Except as otherwise expressly set forth herein, and to
the extent necessary to give effect to the provisions hereof, all terms and
conditions of the Lease shall remain unmodified and in full force and effect.
     7. Counterparts. This Amendment may be executed in one or more counterpart
copies, and each of which, so executed, irrespective of the date of execution
and delivery, shall be deemed to be an original, and all such counterparts
together shall constitute one and the same instrument. The signature pages of
one or more of the counterpart copies may be removed from such counterpart
copies and be attached to the same copy of this Amendment, which, with all
signatures attached, shall be deemed to be an original Agreement.
     IN WITHNESS WHEREOF, the parties hereto have entered into this Fourth
Amendment as of the date first set forth above.

              LESSOR       LESSEE
 
                    PSYCHEMEDICS CORPORATION, a               MITCHELL H. HERSCH
           Delaware corporation
 
           
 
      By:                  
BRIAN L. HERSCH
          Peter C. Monson
      Vice President and Chief
      Financial Officer
 
                         
SHARON MAE HERSCH
           

 



--------------------------------------------------------------------------------



 



     
 
         
KERRY ELLEN HERSCH BERGER
       
 
         
MITCHELL H. HERSCH, AS
MANAGER OF EVERY/JOE LLC
   

 